Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 1 of 11 Page ID #:129


   1
   2
   3
   4
   5
   6
   7
   8
                            UNITED STATES DISTRICT COURT
   9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
                                  WESTERN DIVISION
  11
  12
       INNER GAME RESOURCES, INC.,             Civil Action No. 2:20-cv-09938 CAS
  13                                           (PVCx)
                   Plaintiff,
  14                                           STIPULATED PROTECTIVE
             v.                                ORDER
  15
       ADIDAS AMERICA, INC. ET AL.,
  16                                           Hon. Christina A. Snyder
                   Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       STIPULATED PROTECTIVE ORDER                                          -1-
       CASE NO. 2:20-CV-09938
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 2 of 11 Page ID #:130


   1         Having read and considered the Parties’ stipulation for protective order filed on
   2   August 25, 2021, and the Court being duly advised,
   3         IT IS HEREBY ORDERED as follows:
   4         1.     Discovery in this action is likely to involve production of confidential,
   5   proprietary, or private information for which special protection from public
   6   disclosure and from use for any purpose other than prosecuting this litigation may
   7   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   8   enter the following Stipulated Protective Order. The parties acknowledge that this
   9   Order does not confer blanket protections on all disclosures or responses to
  10   discovery and that the protection it affords from public disclosure and use extends
  11   only to the limited information or items that are entitled to confidential treatment
  12   under the applicable legal principles. The parties further acknowledge, as set forth
  13   below, that this Stipulated Protective Order does not entitle them to file confidential
  14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  15   followed and the standards that will be applied when a party seeks permission from
  16   the court to file material under seal.
  17         2.     GOOD CAUSE STATEMENT: This action is likely to involve
  18   intellectual property, business strategy, and customer and pricing lists and other
  19   valuable research, development, commercial, financial, technical, and/or proprietary
  20   information for which special protection from public disclosure and from use for
  21   any purpose other than prosecution of this action is warranted. Such confidential and
  22   proprietary materials and information consist of, among other things, confidential
  23   business and financial information, information regarding confidential business
  24   practices, or other confidential research, development, or commercial information
  25   (including information implicating privacy rights of third parties), information
  26   otherwise generally unavailable to the public, or which may be privileged or
  27   otherwise protected from disclosure under state or federal statutes, court rules, case
  28   decisions, or common law. Accordingly, to expedite the flow of information, to

       STIPULATED PROTECTIVE ORDER                                                    -2 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 3 of 11 Page ID #:131


   1   facilitate the prompt resolution of disputes over confidentiality of discovery
   2   materials, to adequately protect information the parties are entitled to keep
   3   confidential, to endure that the parties are permitted reasonable necessary uses of
   4   such material in preparation for and in the conduct of trial, to address their handling
   5   at the end of the litigation, and serve the end of justice, a protective order for such
   6   information is justified in this matter. It is the intent of the parties that information
   7   will not be designated as confidential for tactical reasons and that nothing be so
   8   designated without a good faith belief that it has been maintained in a confidential,
   9   non-public manner, and there is good cause why it should not be part of the public
  10   record of this case.
  11         3.     The terms “producing party” or “designating party” shall mean any
  12   party to this Protective Order designating information and/or a document as
  13   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” including third
  14   parties who agree to the terms of, and to be bound by, this Stipulation.
  15         4.     The term “Confidential Information” shall mean (i) any type of
  16   information that has not been made generally available to the public and the
  17   disclosure of which the designating party or third party contends would cause
  18   material harm or a competitive disadvantage to the designating party’s business
  19   operations or their personal, business, or privacy interests; (ii) data derived from
  20   such confidential information, including any summaries, compilations, quotes, or
  21   paraphrases thereof; and (iii) any other oral, written, or recorded material that
  22   consists of or contains trade secrets.
  23         5.     The term and designation “Confidential” shall mean any document or
  24   information that the designating party believes in good faith meets the requirements
  25   set forth in Paragraph 4 above. Notwithstanding the foregoing, by agreeing to this
  26   Stipulation, no party or third party waives the right to challenge any designating
  27   party’s designation of any Document or information as “Confidential.”
  28         6.     The term and designation “Highly Confidential – Attorneys’ Eyes Only

       STIPULATED PROTECTIVE ORDER                                                        -3 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 4 of 11 Page ID #:132


   1   Information” shall mean any documents or information that, in addition to satisfying
   2   the requirements set forth in Paragraph 4 above, the designating party or third party
   3   believes in good faith includes highly confidential business information, including
   4   but not limited to proprietary information, highly sensitive financial information, or
   5   prospective business or competitive strategies, the unrestricted disclosure of which
   6   to another party or third party could provide that party or third party with an unfair
   7   competitive advantage over the designating party or could cause significant,
   8   irreparable injury to the designating party that cannot be avoided by less restrictive
   9   means. Notwithstanding the foregoing, by agreeing to this Stipulation, unless
  10   otherwise agreed elsewhere, no party or third party waives the right to challenge any
  11   designating party’s designation of any document as “Highly Confidential –
  12   Attorneys’ Eyes Only.”
  13         7.     All documents, testimony, or other materials produced by designating
  14   parties in this case and labeled “Confidential” or “Highly Confidential – Attorneys’
  15   Eyes Only” shall be used only in the above-captioned proceeding.
  16         8.     Use of any information or documents labeled “Confidential” or “Highly
  17   Confidential – Attorneys’ Eyes Only” and subject to this Protective Order, including
  18   all information derived therefrom, shall be restricted solely to the litigation of this
  19   case and shall not be used by any party for any business, commercial, or competitive
  20   purpose. This Protective Order, however, does not restrict the disclosure or use of
  21   any information or documents lawfully obtained by the receiving party through
  22   means or sources outside of this litigation. Should a dispute arise as to the source of
  23   any specific information or document(s), the burden shall be on the party claiming
  24   that such information or document was lawfully obtained through means and
  25   sources outside of this litigation.
  26         9.     The parties, as well as third parties subpoenaed by one of the parties,
  27   may designate as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”
  28   documents, testimony, written responses, or other materials produced in this case if

       STIPULATED PROTECTIVE ORDER                                                      -4 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 5 of 11 Page ID #:133


   1   they contain information that the producing party has a good faith basis for asserting
   2   is confidential under the applicable legal standards above. The designating party
   3   shall designate each page of the document with a stamp identifying it as
   4   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” if practical to do
   5   so.
   6         10.    If portions of documents or other materials deemed “Confidential” or
   7   “Highly Confidential – Attorneys’ Eyes Only” or any papers containing or making
   8   reference to such materials are filed with the Court, they shall be filed under seal
   9   and marked as follows or in a substantially similar form:
  10                CONFIDENTIAL
  11                IN ACCORDANCE WITH THIS COURT’S PROTECTIVE
  12                ORDER, THE ENCLOSURE(S) SHALL BE TREATED AS
                    CONFIDENTIAL AND SHALL NOT BE SHOWN TO ANY
  13                PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
  14                PARAGRAPH 12 OF THE PROTECTIVE ORDER.

  15                or
  16                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
  17
                    IN ACCORDANCE WITH THIS COURT’S PROTECTIVE
  18                ORDER, THE ENCLOSURE(S) SHALL BE TREATED AS FOR
                    ATTORNEYS’ EYES ONLY AND SHALL NOT BE SHOWN
  19
                    TO ANY PERSON OTHER THAN THOSE PERSONS
  20                DESIGNATED IN PARAGRAPH 13 OF THE PROTECTIVE
                    ORDER.
  21
  22   If a party is filing a document that it has itself designated as “Confidential” or
  23   “Highly Confidential – Attorneys’ Eyes Only,” that party shall reference this
  24   Stipulated Protective Order in submitting the documents it proposes to maintain
  25   under seal. If a non-designating party is filing a document that another party has
  26   designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” then
  27   the non-designating party shall file the document at issue under seal. If the non-
  28

       STIPULATED PROTECTIVE ORDER                                                      -5 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 6 of 11 Page ID #:134


   1   designating party believes a designation is improper or materials should be unsealed,
   2   the dispute shall be resolved pursuant to Paragraph 18.
   3         11.    A party that seeks to file under seal any material must comply with
   4   Local Rule 79-5. Materials may only be filed under seal pursuant to a court order
   5   authorizing the sealing of the specific material at issue. If a party’s request to file
   6   material under seal is denied by the court, then the non-designating party may file the
   7   information in the public record unless otherwise instructed by the court.
   8         12.    Within thirty (30) calendar days after receipt of the final transcript of
   9   the deposition of any party or witness in this case, a party or the witness may
  10   designate as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” any
  11   portion of the transcript that the party or witness contends discloses confidential
  12   information that meets the applicable standards outlined above. If a transcript
  13   containing any such material is filed with the Court, it shall be filed under seal
  14   pursuant to Local Rule 79-5 and marked in the same manner as described in
  15   Paragraph 8. Unless otherwise agreed or a designation has been made before a
  16   transcript becomes final (in which case the parties shall treat the transcript in
  17   accordance with such designation), all deposition transcripts shall be treated as
  18   “Highly Confidential – Attorneys’ Eyes Only” until the expiration of the thirty-day
  19   period.
  20         13.    “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”
  21   information and documents subject to this Protective Order shall not be filed with
  22   the Court or included in whole or in part in pleadings, motions, briefs, etc., filed in
  23   this case, except when any portion(s) of such pleadings, motions, briefs, etc. have
  24   been filed under seal by counsel pursuant to Local Rule 79-5 and marked in the
  25   same manner as described in Paragraph 10. Such sealed portion(s) of pleadings,
  26   motions, briefs, documents, etc., shall be opened only by the Court or by personnel
  27   authorized to do so by the Court or this Protective Order.
  28         14.    Use of any information, documents, or portions of documents marked

       STIPULATED PROTECTIVE ORDER                                                         -6 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 7 of 11 Page ID #:135


   1   “Confidential,” including all information derived therefrom, shall be restricted
   2   solely to the following persons, who agree to be bound by the terms of this
   3   Protective Order, unless additional persons are stipulated by counsel or authorized
   4   by the Court:
   5                a.     Outside counsel of record for the parties, and the employees and
   6                       administrative staff of outside counsel’s firms.
   7                b.     In-house counsel for the parties, and the administrative staff for
   8                       each in-house counsel.
   9                c.     Any party to this action who is an individual, and every employee,
  10                       director, officer, or manager of any party to this action who is not
  11                       an individual, but only to the extent necessary to further the
  12                       interest of the parties in this litigation.
  13                d.     Deponents, independent consultants, trial or jury consultants, or
  14                       expert witnesses (including partners, associates and employees of
  15                       the firm which employs such consultant or expert) retained by a
  16                       party or its attorneys for purposes of this litigation, but only to the
  17                       extent necessary to further the interest of the parties in this
  18                       litigation.
  19                e.     The Court and its personnel, including, but not limited to,
  20                       stenographic reporters regularly employed by the Court and
  21                       stenographic reporters not regularly employed by the Court who
  22                       are engaged by the Court or the parties during the litigation of this
  23                       action.
  24                f.     The authors or the original recipients of the documents.
  25                g.     Any court reporter or videographer reporting a deposition.
  26                h.     Employees of vendors retained by outside counsel and/or the
  27                       parties (e.g., copy services, microfilming or database services, e-
  28                       discovery services, document review services, etc.), trial support
       STIPULATED PROTECTIVE ORDER                                                       -7 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 8 of 11 Page ID #:136


   1                       firms, and/or translators who are engaged by the parties during the
   2                       litigation of this action.
   3         15.    Use of any information, documents, or portions of documents marked
   4   “Highly Confidential – Attorneys’ Eyes Only,” including all information derived
   5   therefrom, shall be restricted solely to the persons listed in Paragraphs 14(a), 14(b),
   6   14(d), 14(e), 14(f), 14(g) and 14(h), unless additional persons are stipulated by
   7   counsel or authorized by the Court.
   8         16.    Prior to being shown any documents produced by another party marked
   9   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” any person listed
  10   under Paragraph 14(c) or 14(d) shall agree to be bound by the terms of this Order by
  11   signing the confidentiality agreement attached as Exhibit A, a copy of which shall
  12   be retained by counsel for the party making the disclosure for one year after the
  13   completion of this action so that it may be shown to counsel for the producing party
  14   upon a showing of good cause (as determined by the Court).
  15         17.    Whenever information designated as “Confidential” or “Highly
  16   Confidential – Attorneys’ Eyes Only” pursuant to this Protective Order is to be
  17   discussed by a party or disclosed in a deposition, hearing, or pre-trial proceeding,
  18   absent a Court order to the contrary, the designating party may exclude from the
  19   room any person, other than persons designated in Paragraphs 14 and 15, as
  20   appropriate, for that portion of the deposition, hearing, or pre-trial proceeding.
  21         18.    Each party reserves the right to dispute the confidential status claimed
  22   by any other party or subpoenaed party in accordance with this Protective Order. If a
  23   party (the “Challenging Party) believes that any documents or materials have been
  24   inappropriately designated by another party or subpoenaed party (the “Responding
  25   Party”), the Challenging Party will initiate the dispute resolution process (and, if
  26   necessary, file a discovery motion) under Local Rule 37.1 et seq. As part of that
  27   conferral, the Responding Party must assess whether redaction is a viable alternative
  28   to complete non-disclosure. If the parties are unable to resolve the matter informally,

       STIPULATED PROTECTIVE ORDER                                                     -8 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 9 of 11 Page ID #:137


   1   the parties consent to a pre-motion telephonic conference before Magistrate Judge
   2   Pedro V. Castillo prior to an appropriate motion being filed pursuant to the “Judge’s
   3   Procedures” available at https://www.cacd.uscourts.gov/honorable-pedro-v-castillo.
   4   If the pre-motion telephonic conference does not resolve the dispute, pursuant to
   5   Judge Christina A. Snyder’s blanket referral of all discovery matters to the
   6   Magistrate Judge to whom the case is assigned, either party may file an appropriate
   7   motion before Magistrate Judge Castillo requesting resolution of the dispute. If the
   8   parties are unable to resolve the dispute, the burden of persuasion in any such
   9   challenge proceeding will be on the Responding Party. Frivolous challenges, and
  10   those made for an improper purpose (e.g., to harass or impose unnecessary expenses
  11   and burdens on other parties) may expose the Challenging Party to sanctions.
  12   Unless the Responding Party has waived or withdrawn the confidentiality
  13   designation, all parties will continue to afford the material in question the level of
  14   protection to which it is entitled under the Responding Party’s designation until the
  15   Court rules on the challenge.
  16         19.     The inadvertent failure to designate a document, testimony, or other
  17   material as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” prior to
  18   disclosure shall not operate as a waiver of the party’s right to later designate the
  19   document, testimony, or other material as “Confidential” or “Highly Confidential –
  20   Attorneys’ Eyes Only.” The receiving party or its counsel shall not disclose such
  21   documents or materials if that party or its counsel knows or reasonably should know
  22   that a claim of confidentiality would be made by the producing party. Promptly after
  23   receiving notice from the producing party of a claim of confidentiality, the receiving
  24   party or its counsel shall inform the producing party of all pertinent facts relating to
  25   the prior disclosure of the newly-designated documents or materials, and shall make
  26   reasonable efforts to retrieve such documents and materials and to prevent further
  27   disclosure.
  28         20.     Designation by either party of information or documents as

       STIPULATED PROTECTIVE ORDER                                                      -9 -
       CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 10 of 11 Page ID #:138


   1    “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” or failure to so
   2    designate, will not be constitute an admission that information or documents are or
   3    are not confidential or trade secrets. Neither party may introduce into evidence in
   4    any proceeding between the parties, other than a motion to determine whether the
   5    Protective Order covers the information or documents in dispute, the fact that the
   6    other party designated or failed to designate information or documents as
   7    “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”
   8          21.    Upon the request of the producing party or third party, within thirty
   9    (30) days after the entry of a final judgment no longer subject to appeal on the
  10    merits of this case, or the execution of any agreement between the parties to resolve
  11    amicably and settle this case, the parties and any person authorized by this
  12    Protective Order to receive confidential information, shall return to the producing
  13    party or third party, or destroy, all information and documents subject to this
  14    Protective Order. Returned materials shall be delivered in sealed envelopes marked
  15    “Confidential” to respective counsel. The party requesting the return of materials
  16    shall pay the reasonable costs of responding to its request. Notwithstanding the
  17    foregoing, outside counsel for a party may retain archival copies of confidential
  18    documents and work product created therefrom.
  19          The Court finds that there is good cause to protect the confidential nature of
  20    certain information in accordance with the procedures set forth above. Accordingly,
  21    the Court adopts the above Protective Order in this action.
  22
  23    IT IS SO ORDERED.
  24
  25    DATED: Sept. 13, 2021                           ___________________________
  26                                                    Hon. Pedro V. Castillo
                                                        United States Magistrate Judge
  27
  28

        STIPULATED PROTECTIVE ORDER                                                    -10 -
        CASE NO. 2:20-CV-09938 CAS (PVCX)
Case 2:20-cv-09938-CAS-PVC Document 30 Filed 09/13/21 Page 11 of 11 Page ID #:139


   1
   2
   3
                                             EXHIBIT A
   4
        I, _________________________________________, have been advised by counsel
   5
        of record for _________________________________ in
   6
        _______________________________________ of the protective order governing
   7
        the delivery, publication, and disclosure of confidential documents and information
   8
        produced in this litigation. I have read a copy of the protective order and agree to
   9
        abide by its terms.
  10
  11
  12
  13                                               __________________________
  14                                               Signed
  15                                               ___________________________
  16                                               Printed Name
  17                                               ___________________________
  18                                               Date
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        STIPULATED PROTECTIVE ORDER                                                    -11 -
        CASE NO. 2:20-CV-09938 CAS (PVCX)
